Mr. Justice Marshall,
with whom Mr. Justice Brennan joins,
dissenting.
Petitioner was convicted in the Circuit Court for Surry County, Va., of unlawfully possessing a sawed-off shotgun for an aggressive purpose. Va. Code. Ann. § 18.1-268.3 (Supp. 1971), now § 18.2-301 (1975). He received a mandatory minimum sentence of 10 years’ imprisonment. After exhausting his state remedies, he filed this federal habeas corpus action. The District Court granted relief, but a divided Court of Appeals reversed.
The shotgun petitioner was convicted of possessing was *1117found in a leather case in the locked trunk of a car rented by one Coyle Persons. At the time the shotgun was found, the car was at a garage, having been towed there following an accident. The Commonwealth offered circumstantial evidence tending to prove that petitioner, along with three other Negro men, had been riding in the car at the time of the accident.1 To link petitioner more directly to the shotgun in the trunk, the prosecution attempted to establish that two hours earlier these men had participated in a robbery, and that all but $700 of the proceeds of the robbery had been placed in the body and trunk of the car.2 The robbery victim convincingly identified the money found in the car as having come from his store.3 But the victim testified that only three robbers had entered the store, and he was unable to identify petitioner as one of them. It was undisputed that petitioner was not driving the car at the time of the accident.. The only evidence tying petitioner to the robbery, then, aside from his presence in the car with the proceeds two hours after the crime, came from a nurse who worked at the second hospital to which petitioner was taken *1118after the accident.4 She testified that she had found $600 in a pair of pants that she had been told belonged to petitioner.5
The petition for certiorari raises two issues. First, petitioner contends that his conviction and confinement on the basis of the meager evidence produced at trial violates the Due Process Clause. Second, petitioner claims that his Sixth Amendment right to confront his accusers was infringed by the admission of the nurse’s testimony identifying the pants. The Court of Appeals rejected petitioner’s first contention without explanation, and did not reach the second.
I entertain grave doubts as to whether the Commonwealth produced any evidence, cf. Thompson v. City of Louisville, 362 U. S. 199 (1960), that petitioner possessed the shotgun.6 Even if the Commonwealth had conclusively proved that petitioner had robbed the store and had placed the proceeds in the trunk, this would not establish that petitioner had even seen the leather case or knew that it contained a shotgun, let alone that petitioner was exercising dominion or control over the shotgun. The Court of Appeals’ conclusory assertion to the contrary is hardly reassuring.
But if it were conceded that proof of petitioner’s participation in the robbery whose proceeds were found in the trunk established petitioner’s guilt of possession of the shotgun, then it is clear that the nurse’s testimony identifying the pants with the $600 as petitioner’s deprived petitioner of his *1119right of confrontation. The nurse was essentially repeating the statement of an anonymous declarant. That person was not subjected to cross-examination at trial or at the time the statement first was made. Cf. California v. Green, 399 U. S. 149, 153-168 (1970). The declarant was not even identified so that petitioner could have called him or her as a witness. Cf. Dutton v. Evans, 400 U. S. 74, 88 n. 19 (1970).7 There were no indicia of reliability surrounding the out-of-court statement, cf. Mancusi v. Stubbs, 408 U. S. 204, 213-216 (1972); to the contrary, in the rush to get six injured persons to the hospital, and then to transfer them to at least three other hospitals, it is altogether possible that the unidentified declarant became confused as to which clothes belonged to which person. Finally, the out-of-court statement provided a far from “peripheral” link in tying petitioner to the robbery. Cf. Dutton v. Evans, supra, at 87-88. Thus, no matter how the Confrontation Clause is construed, compare id., at 80-90 (plurality opinion of Stewart, J.), with id., at 100-111 (Marshall, J., dissenting), it was violated in this case.
The Court of Appeals justified its decision not to determine whether petitioner’s right of confrontation had been infringed on the ground that in any event there was some evidence of guilt. But that is entirely irrelevant. Once an independent constitutional error is established, the remaining question is not whether there is some evidence, but whether the evidence is such that the error was “harmless beyond a reasonable doubt.” Chapman v. California, 386 *1120U. S. 18, 24 (1967). This the Court of Appeals failed to consider.
The Court’s decision to deny certiorari is puzzling, to say the least. I can understand, if not agree with, the Court’s apparent unwillingness to decide the relatively narrow question of whether the Court of Appeals correctly applied Thompson v. City of Louisville, supra. But I cannot comprehend the Court’s refusal to consider the novel and important issue of constitutional law that Mr. . Justice Stewart raises in his dissent. And I am positively baffled by the Court’s failure to at least vacate the judgment of the Court of Appeals, and remand the case with instructions that it consider the Confrontation Clause issue on the merits as Chapman v. California, supra, requires. Cf. Concerned Citizens v. Pine Creek Conservancy Dist., ante, p. 651; Moore v. United States, ante, p. 20.
I respectfully dissent.

 The first witness at the scene of the accident testified that he saw three black men in one car, a white man and white woman in a second car, and a fourth black man on the ground. The Commonwealth all but ruled out the possibility that petitioner was the man on the ground by showing that the second witness at the scene administered first aid to a man on the ground at the same time that a state trooper was administering aid to petitioner.


 The shotgun apparently was not used in the robbery; an automatic pistol was used and such a pistol also was found in the trunk.


 The state trooper who searched the car testified that the had found a large number of coins, some of which were rolled in paper wrappers; some bills and bus tokens; an envelope with handwriting on it; two books of bus passes, one of which had two passes missing; and a cloth United States Mint bag. The victim of the robbery identified the envelope and Mint bag, and indicated that the rest of what was found closely corresponded with what was taken.


 All the victims were taken to the same hospital following the accident. Four or five of them were transferred to other hospitals within a few hours.


 The nurse also found a pair of ladies’ gloves, two keys, and a piece of paper with an address on it in the pants pocket.


 At the same time, I find myself at least tentatively persuaded by Mr. Justice Stewart’s argument that the Due Process Clause is violated by convictions not supported by evidence that can fairly be considered sufficient to establish guilt beyond a reasonable doubt. I therefore agree that certiorari should be granted to decide this issue.


 The ambulance attendant who transferred petitioner to- the second hospital did testify that he had carried with him clothes that he believed belonged to petitioner, and had given them to a nurse. The attendant did not name the nurse, however, nor did he indicate what, if anything, he said to her. But even if the attendant were the source of the testimony identifying the pants, the Confrontation Clause problem would remain, since the attendant’s testimony makes clear that he did not have firsthand knowledge as to the ownership of the clothes.